I think there should be a new trial in this case.
1. The only reasonable inference from the testimony is that plaintiff was informed by defendant's agents that his passage from Jacksonville, Fla., to Columbia, S.C. would probably be interrupted because of quarantine regulations unless he had a health certificate, and plaintiff was willing to take passage subject to that risk.
The plaintiff, at folios 46-47, testified: "Q. State precisely what that conductor stated to you? A. When I started to get on the train he asked me where I was going. I told him I was going to Columbia. He said, `Have you a health certificate?' I said, `No.' He said, `You can't get into Columbia unless you have a health certificate.' I asked him why. He said Columbia was quarantined. I thought a moment, and thought if I could get that close home I could get a health certificate and get home. I told him I was willing to take my chances of getting a health certificate at Columbia, and put my grip in the car and walked out the other end of the car, and there was a train man there, I guess; I asked him did he know anything about Columbia being quarantined. He said no, and he never said a word about Savannah being quarantined." At folios 50-51, he testified: "Q. Why didn't you make some effort to get a health certificate after your conversation with the conductor? A. Well, it was so near train time, and I thought if I was going to be put off at Columbia I could get a health certificate from here (Lancaster, S.C.), *Page 146 
quicker than I could from Miami, Fla. Q. So, from what the conductor told you, you thought you wouldn't be required to get a health certificate until you got to Columbia? A. Yes, sir. Q. Did he mislead you? A. He certainly did. Q. did you rely on the information he gave you? A. I did."
A.A. Morrison, a flagman of defendant, testified, at folios 221-224: "I am stationed at the train there (Jacksonville), to see that passengers have the right tickets for our train, and he (plaintiff) came there to board the train. I asked him where he was going, asked him to see his ticket. He showed me his ticket, and I asked him if he had a health certificate. He said he could have gotten one at Miami if he had known it, but they told him he didn't need a health certificate, and on his arrival in Jacksonville he would have to have a health certificate. Q. And that he was told in Miami he wouldn't need one? A. Yes, sir. Q. And he had been informed after he reached Jacksonville? A. Yes, sir. And he asked me what I thought about his getting through. I told him I didn't think he would be able to get through; and he asked me if I knew whether Columbia was quarantined or not. I told him I did not, not that I knew of. I asked him to go and talk with the conductor in regard to the quarantine of Savannah. So went then to see the conductor. After talking with the conductor — Q. You say he went off to talk, as you supposed, with the conductor? A. Yes, sir. I showed him the conductor. Q. How long before he came back? A. I think between five and ten minutes. Q. Did he have anything to say then? A. Yes, sir. When he came back the baggage master was there at that time. He and I were talking about it, and I asked him if he had made any arrangements to get a health certificate. He said no, that he had not. Said he was going to chance it through any way; and the baggage master told him his ticket was good on train 34 the next morning. Q. Now, what time was this conversation when he came to you? A. When he first came to the train it was about 7.10. Q. About 7.10 ? A. Yes, sir. Q. And it was soon after that that he had the conversation? *Page 147 
A. I notified him that he had thirty-five minutes before the train left. Q. What time does that train leave Jacksonville? A. 7.55. Q. When does the next Southern leave for Columbia? A. 9.10. Q. The next day? A. Yes, sir. Q. 9.10 the next morning? A. Yes, sir. Q. After talking with you and the baggage master, then what did he do? A. Well, he said he was anxious to go through, and said he was going to chance it."
R.B. Price, the conductor of defendant, testified, at folios 237-238: "Q. Do you remember seeing the plaintiff, Mr. Hasseltine, here, in Jacksonville? A. Yes, sir. Q. Where did you first see him? A. Well, about twenty-five or thirty minutes before leaving time. Q. Twenty-five or thirty minutes before leaving, what conversation did you have with him, if any? Just state. A. He asked me if that was the Southern train to Columbia. I told him it was. Asked him if he had a health certificate. He said no, he didn't. I told him they would require him to get one before he could get through Savannah. He said, well, he didn't have one, he didn't know what he would do; and he walked across the platform, I suppose about twenty or thirty feet, and engaged in conversation with a couple of gentlemen standing there for about five minutes. Q. Were those gentlemen he went off talking to employees or strangers? A. No, sir. They were strangers to me. In about five minutes he came back to me and said, well, he guessed he could get through all right, he guessed he would chance it. That was all that was said."
J.V. Nichols, baggage master of defendant, testified, at folio 248: "Q. Do you remember seeing Mr. Hasseltine, the plaintiff here, at Jacksonville? A. Yes, sir. Q. Where did you first see him, and what took place between you? A. Why, he came up to the train to get on the train, and asked the flagman if that was the train for Columbia. The flagman says, `Yes.' I was standing there at the time. The flagman says `Yes,' and asked him if he had a health certificate. He says, `No; they informed me in Miami I didn't *Page 148 
need any.' The flagman says, `Well, I don't think you can get through here without one.' And I told him, `I think you will have trouble getting through without a health certificate.' He says, `I am going to chance it.'" This witness further testified that he told plaintiff that Savannah was quarantined.
H.R. Cramer, a quarantine inspector, testified that he had a conversation with plaintiff at Jessup, the next day, in which the plaintiff said, "When I left Miami, I didn't know anything about it; and when I reached Jacksonville I was informed that I would need a health certificate to get to Columbia, to go through Savannah. I told him, well, personally I felt sorry for him, but as an official I couldn't sympathize with him, he couldn't blame us. He said, `No, I don't blame any of you. It was my fault. I should have a health certificate.' "
The plaintiff, in reply, did not dispute any of the foregoing testimony for defendant, except to say that he did not tell the quarantine inspector, Mr. Cramer, that it was all his (plaintiff's) own fault.
The Court charged the jury: "I charge you, that if the plaintiff, by exercising the care of a man of ordinary care and reason, knew, or ought to have known, of these quarantine regulations and did not do it, it is his own fault. If you find from the testimony that the plaintiff had notice or knowledge of the fact, or knowledge of such facts that a man of ordinary care and prudence would have drawn that interference; that a man of ordinary care and prudence would have been led by the information to the fact that quarantine was in vogue, then it was his own lookout." The jury must have disregarded this charge, as the evidence left no reason to doubt that plaintiff, when he boarded the train in Jacksonville for Columbia, received notice that his continuous passage would be interrupted by reason of quarantine regulations unless he had a health certificate. Under such circumstances the Circuit Court erred in not granting a new trial. Buist Co. v. Lancaster Mercantile Co., 68 S.C. 526.47 S.E., 978. *Page 149 
In further support of the view that there should be a new trial, I submit that there was no evidence that the delay, expulsion from the train, the inconvenience, annoyance and expense resulting from the acts of the quarantine officers were proximate results, or even the remote results, of any negligent act or omission of the defendant's agents. It must be observed that a distinction exists as to the liability of a carrier of goods and a carrier of passengers. As to goods, the carrier is an insurer, and can only exonerate itself by showing that the loss or injury thereto occurred by the act of God or the public enemy; but as to passengers, the carrier is not an insurer, and is only liable for injuries resulting from negligence or failure to exercise the care required by that particular business. The injuries alleged in this case were the result of the acts of quarantine officers of the State of Georgia, and there is no dispute that they acted under valid police laws. There was no evidence that any agent of defendant in any way assisted the quarantine officers in expelling plaintiff from the train. The defendant merely submitted to the exercise of admittedly valid quarantine regulations by officers of the law. It was not the duty of defendant as carrier to resist such officers. It was as if a sheriff had entered the train and arrested the plaintiff for violation of some valid law or ordinance. Tracing results back to their causes the plaintiff's injuries were the result of an act of the officer of the law, the officer's act was a result of the plaintiff's violation of quarantine law in failing to have a certificate, and there was no evidence that the plaintiff failed to have such certificate at that time through any breach of duty which defendant owed him, because, even if it be conceded that the highest degree of care to passengers demands that the carrier give notice of quarantine regulations requiring a health certificate, the testimony of plaintiff shows that sufficient notice was given him to make it his own negligence not to provide himself with such health certificate. *Page 150